Case 18-40226-SKH     Doc 228    Filed 08/21/20 Entered 08/21/20 12:22:19           Desc Main
                                Document      Page 1 of 1




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF NEBRASKA

      IN THE MATTER OF:                               )          Case No. 18-40226 SKH
                                                      )
      LIBERTY MOBILITY NOW, INC.,                     )          Chapter 7
                                                      )
                                                      )
                                      Debtor(s)       )

                REPORT OF DIVIDENDS DEPOSITED PURSUANT TO
                           BANKRUPTCY RULE 3010

              Pursuant to Bankruptcy Rule 3010, an ACH transfer has been sent to the Clerk of
      the United States Bankruptcy Court, in the amount of $21,049.21, representing a dividend
      for the following claimants:

       Claim No.    Claimant (Name and Address)                               Amount
           9        NMotion                                                  $1,698.41
                    151 No. 8th Street, Suite 517
                    Lincoln, NE 68508
           17       Rahul Chawla                                          $10,390.54
                    1308 Edmonson Circle
                    Nashville, TN 37211
           18       Nagendra Bandaru                                         $7,475.90
                    2320 Cimmaron Drive
                    Plano, TX 75025-4796
           38       Cindy Sanders                                            $1,484.36
                    1192 Road D
                    Red Cloud, NE 68970

       Dated: August 21, 2020

                                                          /s/ James A. Overcash
                                                          James A. Overcash No. 18627
                                                          Trustee in Bankruptcy
